All the other Judges concurred in opinion, however, that there should not be a new trial, as it could not vary the plaintiff’s right of action whether the defendant knew that his title was good or bad. It did not depend on the defendant’s knowledge or ignorance of the plaintiff’s title, but on the statute, which had expressly taken away the plaintiff’s remedy, unless his action had been commenced within five years from the time of defendant’s entry upon the lanff. *431And that it had been determined over and over again, that a defendant may defend himself by as many titles as he pleases to rely on, and if any one avails him in law it is sufficient ; the others are nugatory, and go for nothing.
Starke, for the plaintiff.
Evans, for the defendant.
Rule for new trial discharged.
All the Judges present.